DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/21/20.
	Applicant’s amendment to claims 1 is acknowledged.
	Applicant’s addition of new claims 7-11 is acknowledged.
	Claims 1-11 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamachi et al, US Publication No. 2017/0221803 A1 in view of Moreno, US Publication No. 2011/0169144 (from the IDS).

Kamachi teaches:
1. A packaged semiconductor device, comprising (see figs. 2, 3, 18 and 19): 
	a substrate (DP/DL/GL/SL) including a die pad (DP) and a drain terminal (DL), the drain terminal extending from the die pad in one direction in a plan view; 
	a gate terminal (GL) and a source terminal (SL) extending in the one direction on both sides of the drain terminal (DL); 
	a semiconductor chip (CHP) having a rectangular shape and disposed on the die pad such that short sides are parallel to the drain terminal (DL)…
	a gate pad (GP) disposed on the gate terminal side on an upper surface of the semiconductor chip (CHP); 
	a plurality of source pads (SP) arrayed from the source terminal side toward the gate terminal side on the upper surface of the semiconductor chip, the plurality of source pads (SP) being parallel to a short side of the semiconductor chip (CHP);
	a gate wire (GW) connecting the gate pad (GP) to the gate terminal (GL); and 
	a plurality of source wires (SW) connecting the plurality of source pads (SP) to the source terminal (SL).  See Kamachi at para. [0001] – [0130], figs. 1-23.
	
	Regarding claim 1:

	In an analogous art, Moreno teaches (see fig. 1) a semiconductor chip (80c, 80d) having a rectangular shape disposed on a die pad and having a center of gravity is closer to the source terminal (LS1, LS2 source) than the gate terminal (LS1, LS2 gate).  The teachings of Moreno apply to a power semiconductor device, similar to Kawai.  See Moreno at para. [0019] – [0026].  

	Moreno further teaches:
2. The packaged semiconductor device as claimed in claim 1, wherein at least one of the plurality of source wires is shorter than the gate wire (e.g. In fig. 1, the sources wires are shorter than the gate wires (46, 48) because the semiconductor chips (80c, 80d) are located at a shorter distance to the source terminals (LS1, LS2 source).)

3. The packaged semiconductor device as claimed in claim 2, wherein the two or more of the plurality of source wires are shorter than the gate wire  (e.g. In fig. 1, the sources wires are shorter than the gate wires (46, 48) because the semiconductor chips (80c, 80d) are located at a shorter distance to the source terminals (LS1, LS2 source).)

	Kamachi further teaches:
7.  The packaged semiconductor device as claimed in claim 1 wherein entire surfaces of the plurality of source pads (SP) are exposed on the upper surface of the semiconductor chip (CHP), fig. 2, 18 and 19.

	Regarding claim 8:
	Moreno teaches the limitations as applied to claim 2 above.


	Moreno teaches the limitations as applied to claim 3 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kamachi with the teachings of Moreno because such a layout enables a power semiconductor device to be packaged into a dual output buck converter circuit.  See Moreno at para. [0019].  


Claims 4-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamachi in view of Moreno, as applied to claim 1 above, and further in view of Kawai et al., US Publication No. 2017/0125581 A1 (of record).

Regarding claims 4-6 and 10-11:
	Kamachi and Moreno teach all the limitations of claim 1 above, and Kamachi further teaches the semiconductor chip comprises a power semiconductor device such as a power transistor at para. [0046], fig. 3.
	Kamachi and Moreno are silent wherein the semiconductor chip is a wide gap semiconductor chip. 
	In an analogous art, Kawai teaches a power transistor can mainly contain a material whose band gap is greater (wide band-gap material) than silicon represented by a silicon carbide (SiC) and a gallium nitride (GaN).  See Kawai at para. [0118].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kamachi with the teachings of Kawai such that “the semiconductor chip is a wide gap semiconductor chip“ because Kawai teaches SiC or GaN are art recognized materials used to form a power transistor.  It is within the In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
1 March 2021